IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-25,282-27 AND WR-25,282-29


                  EX PARTE MICHAEL WAYNE BOHANNAN, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 12-10-10953 (1) AND (2) IN THE 435TH DISTRICT COURT
                        FROM MONTGOMERY COUNTY


      Per curiam. Yeary, J., filed a dissenting opinion in which Slaughter, J., joined;
Walker, J., not participating.

                                           OPINION

       Applicant has been adjudicated a sexually violent predator. A jury convicted Applicant of

violating his civil commitment order and assessed a life sentence. This Court affirmed the conviction.

Bohannan v. State, 546 S.W.3d 166 (Tex. Crim. App. 2018). Applicant filed these applications for

writs of habeas corpus in the county of conviction, and the district clerk forwarded them to this

Court. See TEX . CODE CRIM . PROC . art. 11.07.

       The trial court has entered findings and made recommendations, and this Court has made an

independent review of the habeas records, which include Applicant’s objections. This Court agrees

with the trial court. Habeas relief should be denied on all of Applicant’s claims, except for his claim
                                                                                                     2

regarding the assessment of attorney’s fees.

          Relief is granted as to the attorney-fees claim only. See Mayer v. State, 309 S.W.3d 552, 557

(Tex. Crim. App. 2010). The portion of the judgment assessing attorney’s fees in cause number

12-10-10953-CR in the 435th District Court of Montgomery County is deleted. All other relief is

denied.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: October 7, 2020
Do not publish